FILED
                           NOT FOR PUBLICATION                              JUL 13 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

JOHN T. WILLIAMS,                                No. 13-15842

              Plaintiff - Appellant,             D.C. No. 3:12-cv-02091-NC

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                Nathanael M. Cousins, Magistrate Judge, Presiding

                              Submitted July 6, 2015**
                              San Francisco, California

Before: GRABER and WATFORD, Circuit Judges, and FRIEDMAN,*** District
        Judge.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Paul L. Friedman, United States District Judge for the
District of Columbia, sitting by designation.
      Claimant John T. Williams seeks review of a final decision of the

Commissioner of Social Security, denying his claim for disability insurance

benefits and supplemental security income. We review de novo the district court’s

decision, which affirmed the Commissioner, and may set aside the Commissioner’s

decision only if it contains a legal error or is unsupported by substantial evidence

in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir.

2005). Claimant argues that substantial evidence does not support the residual

functional capacity ("RFC") finding at step five of the sequential evaluation

process. We affirm.

      1. Substantial evidence supports the finding by the administrative law judge

("ALJ") that Claimant exaggerated his symptoms. The ALJ permissibly relied on

Claimant’s failure to take medications prescribed for management of his

depression. See Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012) (holding

that an ALJ may discount a claimant’s testimony about severity of symptoms if the

level of complaint exceeds the level of treatment). The ALJ also permissibly relied

on Claimant’s own report that he had stopped working in 2007 not because of

medical problems but, rather, because he was laid off. See Bruton v. Massanari,




                                          2
268 F.3d 824, 828 (9th Cir. 2001) (holding that leaving work for non-medical

reasons is a proper factor in assessing credibility).

      2. The ALJ did not impermissibly disregard the lay evidence from

Claimant’s friend Hughes. Because Hughes’ testimony about the severity of

symptoms derived from Claimant’s own complaints, the ALJ permissibly

discounted this testimony to the same extent as Claimant’s testimony. See Molina,

674 F.3d at 1121 (holding that "if an ALJ has provided well-supported grounds for

rejecting testimony regarding specified limitations, we cannot ignore the ALJ’s

reasoning and reverse the agency merely because the ALJ did not expressly

discredit each witness who described the same limitations").

      3. Even if the ALJ erred in rejecting a portion of Dr. Cain’s testimony

concerning attendance, any error was harmless. See Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005) ("A decision of the ALJ will not be reversed for errors

that are harmless."). There was no evidence, apart from Claimant’s testimony that

the ALJ permissibly discounted, that Claimant ever had, or would be expected to

have, attendance problems exceeding the vocational expert’s stated threshold.

      4. The ALJ permissibly gave little weight to Dr. Brandes’ opinion because it

was inconsistent with the opinions of other sources, including Dr. Cain and

physicians at Clinic Ole. See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.


                                            3
2001) (holding that the contrary opinion of a non-examining medical source, in

combination with other independent evidence in the record, may constitute a

specific, legitimate reason for rejecting an examining physician’s opinion).

      5. The ALJ permissibly rejected therapist Hicks’ opinion because it was

inconsistent with the opinions of other sources. Id.

      6. The RFC finding adequately incorporated limitations related to

concentration, persistence, or pace because it limited the work that Claimant could

do to simple, repetitive tasks. See Stubbs-Danielson v. Astrue, 539 F.3d 1169,

1176 (9th Cir. 2008) (approving a similar RFC finding in similar circumstances).

      AFFIRMED.




                                          4